DETAILED ACTION
This non-final Office action is in response to the claims filed on August 29, 2019.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2019 was considered by the examiner. 

Drawings
The drawings are objected to because:  
FIGS. 5 and 8 – a bracket is included with each figure, yet each bracket fails to have a numerical identifier next to it. The examiner suggests deleting each bracket.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 1-2 – “each one of the at least one sliding set” is unclear since only a single “at least one sliding set” is previously recited. Perhaps delete “each one of” for clarity.
Claim 3, lines 1-2 – see above.
Claim 4, line 4 – “slid the farthest” from what?
Claim 4, line 6-7 – “being the largest” of what?
Claim 6, line 2 – see rejection of claims 2 and 3 above.
Claim 7, lines 1-2 - see rejection of claims 2 and 3 above.
Claim 8, lines 1-2 - see rejection of claims 2 and 3 above.
Claims 11, 12 – “configured to limit the corresponding connecting assembly” is unclear. Configured to limit what of “the corresponding connecting assembly?”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103

 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 4702036 to Johnson in view of US 2010/0083577 to Flannery et al. (hereinafter “Flannery”).
Johnson discloses a safety gate comprising: two wall-mounted post assemblies 2,2’  respectively mounted on two walls of two sides of an entrance; a main frame configured to block the entrance and comprising: a first frame portion 5; a second frame portion 5’; and two connecting assemblies 9,9’ respectively mounted on two ends of the main frame; each one of the connecting assemblies detachably connected to a respective one of the wall-mounted post assemblies. 
Johnson fails to disclose at least one sliding set connecting the first frame portion and the second frame portion and thereby the first frame portion and the second frame portion being capable of sliding with respect to each other for adjusting an overlapping area of the first frame portion and the second frame portion.
Flannery teaches of at least one sliding set 18 connecting the first frame portion and the second frame portion and thereby the first frame portion and the second frame portion being capable of sliding with respect to each other for adjusting an overlapping area of the first frame portion and the second frame portion. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one sliding set with Johnson, as 
Johnson, as applied above, further discloses wherein each one of the at least one sliding set comprises: a first sliding component 64 securely mounted on one end of the first frame portion 12 and forming: a first sliding channel; the second frame portion 14 movably mounted in the first sliding channel; wherein when the first sliding component is pushed, the first frame portion moves with respect to the second frame portion. (claim 2)
Johnson, as applied above, further discloses wherein each one of the at least one sliding set further comprises: a second sliding component 66 securely mounted on one end of the second frame portion and forming: a second sliding channel; the first frame portion movably mounted in the second sliding channel; wherein when the first sliding component is pushed, the first frame portion moves with respect to the second frame portion; wherein when the second sliding component is pushed, the second frame portion moves with respect to the first frame portion. (claim 3)
Johnson, as applied above, further discloses wherein the first frame portion and the second frame portion have: a first state; in the first state, the first frame portion and the second frame portion slid the farthest when the first sliding component and the second sliding component abut each other; and a second state; in the second state, the overlapping area of the first frame portion and the second frame portion being the largest. (claim 4)
Johnson, as applied above, further discloses wherein the first sliding component of each one of the at least one sliding set further forms: a first fixing chamber extending parallel to the first sliding channel; one end of the first frame portion securely mounted in the first fixing chamber. (see FIG. 2B of Flannery) (claim 6)
Johnson, as applied above, further discloses wherein in each one of the at least one sliding set: the first sliding component 64 further forms: a first fixing chamber extending parallel to the first sliding channel; one end of the first frame portion securely mounted in the first fixing 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Flannery, as applied to claims 1-4, 6, and 7 above.
Johnson, as applied above, further discloses wherein: the first frame portion comprises: a first lateral portion; a second lateral portion; and a plurality of first support portions, two ends of each one of the first support portions respectively connected to the first lateral portion and the second lateral portion; the second frame portion comprises: a third lateral portion; a fourth lateral portion; and a plurality of second support portions, two ends of each one of the second support portions respectively connected to the third lateral portion and the fourth lateral portion; the at least one sliding set includes two said sliding sets; wherein: the first sliding components of said sliding sets are respectively securely mounted on the first lateral portion and the second lateral portion, and the third lateral portion and the fourth lateral portion respectively are movably mounted in the first sliding channels of the first sliding components of said sliding sets; the second sliding components of said sliding sets are respectively securely mounted on the third lateral portion and the fourth lateral portion, and the first lateral portion and the second lateral portion respectively are movably mounted in the second sliding channels of the second sliding components of said sliding sets. 
Johnson, as applied above, fails to disclose that the first, second, third, fourth, and support portions are rods.
Flannery teaches of first, second, third, fourth, and support rods 26, 38, 26, 40, 42, 28.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first, second, third, fourth, and support portions into rods, as taught by Flannery, since it would have been an obvious matter of 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first, second, third, fourth, and support portions into rods, as taught by Flannery, for aesthetic reasons and facilitate manufacturing of the safety gate. (claim 5)
Johnson, as applied above, further discloses wherein in each one of the at least one sliding set: the first sliding component further forms: a first fixing chamber extending parallel to the first sliding channel; one end of the first lateral rod securely mounted in the first fixing chamber; and the second sliding component further forms: a second fixing chamber extending parallel to the second sliding channel; one end of the second frame portion securely mounted in the second fixing chamber. (claim 8)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Flannery, as applied to claims 5 and 8 above.
Johnson, as applied above, further discloses each one of the wall-mounted post assemblies comprises: a seat 8 on a side, which is close to the main frame, of said wall-mounted post assembly, and a connecting post on the connecting assembly, each of the wall-mounted post assemblies include a connecting hole such that the connecting post is mounted in the connecting hole.
However, Johnson fails to disclose that the connecting post is on the seat and each of the connecting assemblies comprises a connecting hole. On the other hand, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to swap the positons of the connecting post and connecting hole in Johnson, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Flannery, as applied to claims 5 and 8 above, in further view of GB 2499231 to Walker et al. (hereinafter “Walker”).
Johnson, as applied above, discloses two wall-mounted post assemblies, but fails to disclose two stopping assemblies respectively mounted on the two wall-mounted post assemblies; each one of the stopping assemblies mounted on a side, which is close to the main frame, of the corresponding wall-mounted post assembly and capable of extending elastically in the corresponding wall-mounted post assembly, thereby configured to limit the corresponding connecting assembly. 
Walker teaches of a wall-mounted post assembly with a stopping assembly 76,77 mounted on a side, which is close to a main frame, of a wall-mounted post assembly and capable of extending elastically in a corresponding wall-mounted post assembly, thereby configured to limit the corresponding connecting assembly 70. (see FIG. 11b)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Johnson two wall-mounted post assemblies by including stopping assemblies at the top of each wall-mounted post assembly, as taught by Walker, in order to further secure the main frame to the wall-mounted post assemblies; thus further securing the gate in a closed position. (claims 11 and 12)
Johnson, as applied above, further discloses wherein each one of the wall-mounted post assemblies forms: an installing chamber configured to receive the corresponding stopping assembly; each one of the stopping assemblies comprises: a stopping block 76; and an elastic component 77, one of two ends of the elastic component mounted in the installing chamber of the corresponding wall-mounted post assembly and another one of the two ends of the elastic component connected to the stopping block so that an elastic force of the elastic component is exerted on the stopping block. (See FIG. 11b of Walker) (claims 13 and 14)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Flannery, as applied to claims 1-4, 6, and 7 above, in view of US 2017/0306693 to Potter.
Johnson, as applied above, fails to disclose a wheel mounted on a side, away from the connecting assemblies, of the main frame. 
Potter teaches of a wheel mounted on a side, away from connecting assemblies on a main frame.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one wheel with the Johnson safety gate, as taught by Potter, in order to facilitate sliding of the gate into a desired position.

Allowable Subject Matter
Claims 15-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634